COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

GALE C. HUTCHINSON, JR.,                          §
                                                                    No. 08-15-00140-CV
                               Appellant,         §
                                                                      Appeal from the
v.                                                §
                                                                     191st District Court
FARMERS INSURANCE, FREDIE J.                      §
WORTHEY A/K/A FRED J.                                             of Dallas County, Texas
WORTHEY, FRED WORTHEY                             §
INSURANCE AGENCY, JUSTIN                                            (TC# DC-14-07429)
JAMES WORTHEY, WIA AND                            §
ASSOCIATES, LLC, BRENDA
WORTHEY, AND LISA SMITH,                          §

                               Appellees.         §


                                 MEMORANDUM OPINION

        This appeal is before the Court to determine whether it has jurisdiction. Finding that the

orders sought to be appealed are not subject to an interlocutory appeal, we dismiss the appeal for

lack of jurisdiction.

        It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC. & REM.CODE ANN. § 51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195.

        The notice of appeal states that Appellant, Gale C. Hutchinson, Jr., is appealing the trial
court’s orders (1) denying his motion for continuance, (2) granting Appellee Farmers Insurance

Exchange’s motion to strike and for judgment, and (3) granting the special exceptions of

defendants Fredie Worthey, Fred J. Worthey, Fred Worthey Insurance Agency, WIA and

Associates, LLC, Lisa Smith, and Brenda Worthey, and ordering Appellant to replead. The Fifth

Court of Appeals, prior to transferring the appeal to this Court pursuant to a docket equalization

order, sent Appellant a letter notifying him that the clerk’s record did not contain a final

judgment or appealable order and asking him to file a response explaining how the court of

appeals has jurisdiction over the appeal.    See TEX.R.APP.P. 42.3. Appellant and Appellee

Farmers Insurance Exchange have filed responses to the Fifth Court of Appeals’ letter.

       The record does not reflect that the trial court has entered a final judgment and Appellant

does not suggest otherwise. The orders Appellant seeks to appeal are interlocutory but there is

no statutory authority for an interlocutory appeal of any of the orders. Accordingly, we dismiss

the appeal for want of jurisdiction.


                                             STEVEN L. HUGHES, Justice
May 13, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-